   Case 3:20-cv-01063-K-BT Document 7 Filed 09/08/20       Page 1 of 1 PageID 22



            IN THE UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF TEXAS
                        DALLAS DIVISION
AARON HOLT,                     §
             Plaintiff,         §
                                §
v.                              §  No. 3:20-cv-01063-K
                                §
                                §
KAUFMAN COUNTY DETENTION        §
CENTER,
             Defendant.         §

                                      ORDER

       The United States Magistrate Judge made findings, conclusions and a

 recommendation in this case. No objections were filed. The District Court reviewed

 the proposed findings, conclusions and recommendation for plain error. Finding

 none, the Court ACCEPTS the Findings, Conclusions and Recommendation of the

 United States Magistrate Judge.

       SO ORDERED.

       Signed September 8th, 2020.

                                             _________________________________
                                             ED KINKEADE
                                             UNITED STATES DISTRICT JUDGE
